DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Objection/Rejections
The objection to claim 6 is withdrawn due to Applicant’s amendment filed on December 15, 2020.
The 35 U.S.C. 102(a/1,2) and 35 U.S.C. 103 rejections of claims 1-13 over Kunimatsu as the primary reference, are withdrawn due to Applicant’s amendment filed on December 15, 2020.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 22-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
≤ ]] < 1 - - because the instance of m/(m+n) = 1 is not possible when m and n are each an integer of 1 or greater.   
Claims 22-23 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  The last line of the parent claim 21, upon which the claims 22-23 depend, contains the limitation of “0 < m/(m+n) < 1”, whereas the last line of each of the dependent claims 22-23 contains the limitation of “0.2 ≤ m/(m+n) ≤ 1”, such that the instance of m/(m+n) = 1 is included in said dependent claims when it has already been excluded in said parent claim.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 10, 21, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2005/0259203).
Regarding claim 1, Kimura teaches an alignment film ([0036]) comprising at least one selected from the group consisting of polyamic acid ([0063]) containing at least one structure inherently represented by formula (PA-1) of Applicant (reacting (a) a tetracarboxylic dianhydride with (b) a diamine compound to produce a polyamic acid 
Regarding claim 5, Kimura teaches that the alignment film further comprises a polymer containing a chalcone group (structure [0156]) that is a species of a photo-alignment functional group (original claim 6).  Kimura teaches that the alignment film is photo-aligned (optical alignment [0034]).
Regarding claim 10, Kimura teaches a liquid crystal panel (display element ([0197]) comprising: the alignment film, a first substrate, a second substrate facing the first substrate (two substrates having the above liquid crystal alignment film are opposed to each other [0197]); and a liquid crystal layer between the first substrate and the second substrate  (liquid crystals are filled into a gap between the substrates [00197]), the alignment film being disposed on a surface of the first substrate and the second substrate (two substrates having the above liquid crystal alignment film are opposed to each other [0197]), the surface being adjacent to the liquid crystal layer (liquid crystals are filled into a gap between the substrates [00197]).
st 3 lines of [0068], diamine compounds may be used … in a combination of two [0074]), Xs of Applicant are each a tetravalent group represented by the formula (X-4) of Applicant (residual of (a) tetracarboxylic dianhydride [0063]: preferred are 2,3,5-tricarboxycyclopentylacetic dianhydride [0080]), m of Applicant, n of Applicant and p of Applicant are each individually an integer of 1 or greater (poly [0063]), such that m/(m+n) is within the claimed range of greater than 0 and less than 1,for the purpose of providing the desired liquid crystal alignment characteristics ([0036]).
Regarding claim 25, Kimura teaches that the alignment film further comprises a polymer containing a chalcone group (structure [0156]) that is a species of a photo-alignment functional group (original claim 6).  Kimura teaches that the alignment film is photo-aligned (optical alignment [0034]).
Regarding claim 26, Kimura teaches a liquid crystal panel (display element ([0197]) comprising: the alignment film, a first substrate, a second substrate facing the .
Claims 11-12, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claims 1, 5, 10, 21, 25-26 above, and further in view of Kunimatsu (US 2015/0055070) and Ishigaki (US 2013028661).
Kimura teaches the liquid crystal panel comprising the alignment film; the first substrate, the second substrate facing the first substrate; and the liquid crystal layer between the first substrate and the second substrate, the alignment film being disposed on a surface of the first substrate and the second substrate, the surface being adjacent to the liquid crystal layer, as described above.  Kimura fails to teach that the first substrate that is provided with the alignment film further includes an insulation film.
However, Kunimatsu teaches that in a liquid crystal panel (of a liquid crystal display device ([0019]) comprising: an alignment film 102, a first substrate (TFT substrate 100 [0035]), a second substrate (counter substrate 200 [0036]) facing the first substrate 100 (Fig. 1); and a liquid crystal layer between the first substrate 100 and the second substrate 200 (liquid crystal interposed between the TFT substrate and the counter substrate [0017], Fig. 1), the alignment film 102 being disposed on a surface of the first substrate 100 and the second substrate 200, the surface being adjacent to the 
Ishigaki teaches that in a liquid crystal panel, an insulation film (insulating and planarizing film [0010]) that is included on a substrate, contains a positive resist containing a naphthoquinone diazide compound (NDQ [0010] naphthoquinone diazide [0009]), for the purpose of providing the desired pattern processing ([0009]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included an insulation film in the first substrate provided with the alignment film, in order to obtain the desired inter-layer electrical insulation, as taught by Kunimatsu, and further, to have contained a positive resist containing a naphthoquinone diazide compound in the insulation film, of the first substrate of the liquid crystal panel of Kimura, as modified by Kunimatsu, in order to obtain the desired pattern processing, as taught by Ishigaki.
Claims 13, 20, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claims 1, 5, 10, 21, 25-26 above, and further in view of Sohn (US 2011/0025967).
Kimura teaches the liquid crystal panel comprising the alignment film; the first substrate, the second substrate facing the first substrate; and the liquid crystal layer between the first substrate and the second substrate, the alignment film being disposed on a surface of the first substrate and the second substrate, the surface being adjacent to the liquid crystal layer, as described above.  Kimura fails to teach that the liquid crystal panel further comprises a functionally different polymer layer.

Sohn teaches that in a liquid crystal panel (of an LCD device [0011]), a polymer layer (cured RM 400 [0089] reactive mesogen, cured [0024]) is disposed on a surface of an alignment film (at a surface of the alignment layer [0090], 171 and 261 [0089], Fig. 8), the polymer layer 400 being a layer formed by polymerizing a polymerizable monomer (reactive mesogen, cured [0024]) containing a structure represented by Chemical Formula 2 (RM [0074]) which is the same as formula (M1-1) of Applicant, for the purpose of providing the desired modification of pretilt angle (pretilt angles based on the cured reactive mesogen (last 3 lines of claim 12, bottom of col 7b).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have comprised a polymer layer formed by polymerizing a polymerizable monomer containing a structure represented by formula (M1-1) of Applicant, in the liquid crystal panel of Kimura, in order to modify a pretilt angle of the alignment layer, as taught by Sohn.

Allowable Subject Matter
Claims 4, 19, 24 are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited prior art of record teach the respective combinations of formulae.
Response to Arguments
Applicant’s arguments regarding claims 1, 5, 10-13, 20-21, 25-30 have been considered but are moot because of the new reference(s) being used in the new grounds of rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2009/0280236 and US 2004/0031950 teach polyamic acid and polyimide materials for alignment films.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782